J-S68028-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: R.G., A MINOR                IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA

APPEAL OF: R.G., A MINOR

                                                       No. 91 EDA 2014


            Appeal from the Dispositional Order November 19, 2013
             In the Court of Common Pleas of Philadelphia County
              Juvenile Division at No(s): CP-51-JV-0003855-2013


BEFORE: ALLEN, J., JENKINS, J., and MUSMANNO, J.

MEMORANDUM BY JENKINS, J.:                       FILED DECEMBER 23, 2014

        Appellant R.G., a minor (“Appellant”), appeals from the dispositional

order of the Philadelphia County Court of Common Pleas, Juvenile Division,

based on the offenses of theft by unlawful taking1 and conspiracy.2        After

careful review, we affirm.

        The trial court summarized the facts underlying this dispositional order

as follows:

        In the matter sub judice, B.R., eighteen years of age along with
        a school mate during lunch period at the Overbrook High School
        were standing in the hallway when they were approached by
        [Appellant] and R.H.[] R.H. stood in front of the [victim] and
        [Appellant] stood to his side while R.H. demanded that the
        complainant “run his pockets.” The [victim] knew this to mean
        for him to empty his pockets. The [victim] responded that he
        only had a cell phone and showed it to R.H.[] R.H. and the
____________________________________________


1
    18 Pa.C.S. § 3921.
2
    18 Pa.C.S. § 903.
J-S68028-14


       [victim] struggled with the cell phone until R.H. was successful in
       snatching it from the [victim’s] hand. Both [Appellant] and R.H.
       ran away down the hallway together and out of sight into the
       crowd. The [victim] immediately informed the school police and
       R.H. and [Appellant] were apprehended and subsequently
       arrested.

Trial Court Pa.R.A.P. 1925(a) Opinion, 4/16/2014 (“1925(a) Opinion”), pp.

2-3. Appellant appeared before the trial court for an adjudicatory hearing on

November 12, 2013.          On November 19, 2013, the trial court adjudicated

Appellant delinquent as to theft by unlawful taking and conspiracy.

Appellant filed a timely notice of appeal on December 19, 2013. Appellant

filed a timely Pa.R.A.P. 1925(b) statement of errors complained of on appeal

on January 7, 2014, and a supplemental 1925(b) statement on April 14,

2014.3 The trial court filed its 1925(a) Opinion on April 16, 2014.

       Appellant raises the following issue for our review:

       Was not the evidence insufficient to support the adjudication of
       guilt as to conspiracy and theft where [A]ppellant was merely
       present with R.H., who alone demanded goods from the
       complainant and took the [victim’s] cell phone?

Appellant’s Brief, p. 3.

____________________________________________


3
   On April 24, 2014, the trial court filed an order accepting R.G.’s
supplemental 1925(b) statement as timely filed. The supplemental 1925(b)
statement stated the sole issue raised as follows:

       The evidence was insufficient to convict [A]ppellant of theft and
       conspiracy.

Appellant’s Statement of Errors Complained of On Appeal, 4/14/2014, p. 2
(pagination supplied).



                                           -2-
J-S68028-14



      Appellant’s issue raises sufficiency of the evidence claims regarding

the delinquency adjudication for theft and conspiracy. He claims he was a

mere bystander, and that the other youth, R.H., was the lone perpetrator.

See Appellant’s Brief, pp. 7-10. We disagree.

      When examining challenges to the sufficiency of evidence, our

standard of review is as follows:

      The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying [the above] test,
      we may not weigh the evidence and substitute our judgment for
      the fact-finder. In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant's guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence. Moreover, in
      applying the above test, the entire record must be evaluated and
      all evidence actually received must be considered. Finally, the
      [trier] of fact while passing upon the credibility of witnesses and
      the weight of the evidence produced, is free to believe all, part
      or none of the evidence.

Commonwealth v. Hansley, 24 A.3d 410, 416 (Pa.Super.2011), appeal

denied, 32 A.3d 1275 (Pa.2011).

      The Crimes Code defines theft by unlawful taking, in relevant part, as

follows:




                                     -3-
J-S68028-14


      § 3921. Theft by unlawful taking or disposition

      (a) Movable property.–A person is guilty of theft if he
      unlawfully takes, or exercises unlawful control over, movable
      property of another with intent to deprive him thereof.

18 Pa.C.S. § 3921(a).

      “The material elements of conspiracy are: “(1) an intent to commit or

aid in an unlawful act, (2) an agreement with a co-conspirator and (3) an

overt act in furtherance of the conspiracy.” Commonwealth v. Gross, 101

A.3d 28, 34 (Pa.2014); 18 Pa.C.S. § 903. “An ‘overt act’ means an act done

in furtherance of the object of the conspiracy.”   Id.   “The conduct of the

parties and the circumstances surrounding such conduct may create a web

of evidence linking the accused to the alleged conspiracy beyond a

reasonable doubt.”      Commonwealth v. Bricker, 882 A.2d 1008, 1017

(Pa.Super.2005).

      A conspiratorial agreement may be inferred from “a variety of

circumstances including, but not limited to, the relation between the parties,

knowledge of and participation in the crime, and the circumstances and

conduct of the parties surrounding the criminal episode. These factors may

coalesce to establish a conspiratorial agreement beyond a reasonable doubt

where one factor alone might fail.” Bricker, 882 A.2d at 1017. This Court

has explained the agreement element of conspiracy as follows:

      The essence of a criminal conspiracy is a common
      understanding, no matter how it came into being, that a
      particular criminal objective be accomplished.    Therefore, a
      conviction for conspiracy requires proof of the existence of a
      shared criminal intent. An explicit or formal agreement to

                                    -4-
J-S68028-14


      commit crimes can seldom, if ever, be proved and it need not
      be, for proof of a criminal partnership is almost invariably
      extracted from the circumstances that attend its activities.
      Thus, a conspiracy may be inferred where it is demonstrated
      that the relation, conduct, or circumstances of the parties, and
      the overt acts of the co-conspirators sufficiently prove the
      formation of a criminal confederation. The conduct of the parties
      and the circumstances surrounding their conduct may create a
      web of evidence linking the accused to the alleged conspiracy
      beyond a reasonable doubt. Even if the conspirator did not act
      as a principal in committing the underlying crime, he is still
      criminally liable for the actions of his co-conspirators in
      furtherance of the conspiracy.

Commonwealth v. McCall, 911 A.2d 992, 996-97 (Pa.Super.2006).

      The “overt act [necessary to establish criminal conspiracy] need not be

committed by the defendant; it need only be committed by a co-

conspirator.” McCall, 911 A.2d at 996. Further, “[e]ach co-conspirator is

liable for the actions of the others if those actions were in furtherance of the

common criminal design.” Commonwealth v. King, 990 A.2d 1172, 1178

(Pa.Super.2010) (citing Commonwealth v. Baskerville, 681 A.2d 195,

201 (Pa.Super.1996)).

      Here, the evidence presented established the elements of theft by

unlawful taking and criminal conspiracy beyond a reasonable doubt.          The

evidence established that Appellant and R.H. approached the victim

together, R.H. forcibly took the victim’s cell phone while Appellant looked on,

and the two fled the scene together.           All these facts demonstrated

Appellant’s conscious object and desire to commit the theft. That Appellant

did not personally take the cell phone is of no moment. The actions of both

co-conspirators illustrated the shared intent and agreement to rob the

                                     -5-
J-S68028-14



victim.   Accordingly, Appellant is as culpable for the theft as is the actual

perpetrator. See King, supra; 18 Pa.C.S. § 306.

      Viewed in the light most favorable to the Commonwealth as verdict

winner, we agree with the trial court that:

      The conduct and circumstances surrounding their conduct create
      “a web of evidence” linking R.G. to the alleged conspiracy
      beyond a reasonable doubt when viewed in conjunction with
      each other and in the context in which they occurred.
      [Appellant] was not an “innocent bystander[,]” but rather, he
      was an active participant.

1925(a) Opinion, p. 3 (internal citations omitted).    Accordingly, we affirm

the trial court’s dispositional order.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/23/2014




                                         -6-